UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CIRIACO SILVERIO,

                               Movant,                                ORDER

              - against -                                        16 Civ. 4857 (PGG)

 UNITED STATES OF AMERICA,

                                Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               On June 22, 2016, Ciriaco Silverio filed a petition to vacate his conviction for

using or carrying a firearm in relation to a “crime of violence,” in violation of 18 U.S.C.

§ 924(c). (Dkt. No. 1) On May 6, 2019, Petitioner moved to stay this action pending the

Supreme Court’s decision in United States v. Davis, No. 18-431. The Court granted Petitioner’s

motion on May 7, 2019. (Dkt. Nos. 5-6) On June 24, 2019, the Supreme Court issued its

decision in Davis, holding that 18 U.S.C. § 924(c)(3)(B) – in which “crime of violence” is

defined – is unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

               On November 25, 2019, the Court granted Petitioner’s request for resentencing

and set a date of February 19, 2020. (Dkt. No. 9) On February 12, 2020, the parties informed

this Court that Silverio was released from Bureau of Prison’s custody on July 21, 2017, and was

deported on August 17, 2017. (Feb. 12, 2020 Gov’t Ltr. (Dkt. No. 204), 10 Cr. 661) The parties

requested that this Court adjourn the resentencing sine die and enter an amended judgment

vacating Petitioner’s Section 924(c) conviction. (Id.) The Court adjourned the resentencing and

on February 22, 2020, issued an amended judgment vacating Petitioner’s Section 924(c)

conviction. (Am. Judgment (Dkt. No. 206), 10 Cr. 661)
            Accordingly, the Clerk of Court is directed to close this case.

Dated: New York, New York
       April 2, 2020
